  Case 13-42402         Doc 52     Filed 11/02/18 Entered 11/02/18 11:37:50              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42402
         Jonathan Stevenson
         Alice Stevenson
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/30/2013.

         2) The plan was confirmed on 03/31/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/11/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,157.00.

         10) Amount of unsecured claims discharged without payment: $9,694.72.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-42402        Doc 52       Filed 11/02/18 Entered 11/02/18 11:37:50                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $43,688.00
       Less amount refunded to debtor                          $1,885.54

NET RECEIPTS:                                                                                    $41,802.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,823.53
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,823.53

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured            NA         125.00           125.00        125.00         0.00
AMERICASH LOANS LLC              Unsecured            NA       1,140.57         1,140.57      1,140.57         0.00
CAVALRY INVESTMENTS              Unsecured            NA         350.82           350.82        350.82         0.00
CERASTES LLC                     Unsecured            NA         264.58           264.58        264.58         0.00
CERASTES LLC                     Unsecured            NA         425.00           425.00        425.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,100.00         524.00           524.00        524.00         0.00
CMK INVESTMENTS INC              Unsecured            NA         589.00           216.50        216.50         0.00
COMMONWEALTH EDISON              Unsecured         700.00        949.29           949.29        949.29         0.00
CREDIT ONE BANK                  Unsecured         609.00           NA               NA            0.00        0.00
CREDITORS COLLECTION BUREAU      Unsecured         146.00           NA               NA            0.00        0.00
EXPRESS PAYCHECK INC             Unsecured         100.00        918.72           918.72        918.72         0.00
EXPRESS PAYCHECK INC             Unsecured            NA         918.72           918.72           0.00        0.00
First Rate Financial             Unsecured         100.00           NA               NA            0.00        0.00
GE CAPITAL RETAIL BANK / CARE    Unsecured         806.00           NA               NA            0.00        0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         538.41           538.41        538.41         0.00
MBB                              Unsecured         182.00           NA               NA            0.00        0.00
MBB                              Unsecured         182.00           NA               NA            0.00        0.00
QUALITY CAR CORNER               Unsecured      5,200.00            NA               NA            0.00        0.00
QUALITY CAR CORNER               Secured        5,200.00            NA          4,500.00      4,500.00      465.38
QUANTUM3 GROUP LLC               Unsecured            NA       1,082.00         1,082.00      1,082.00         0.00
QUANTUM3 GROUP LLC               Unsecured            NA         272.00           272.00        272.00         0.00
QUANTUM3 GROUP LLC               Unsecured         128.00        164.85           164.85        164.85         0.00
REGIONAL ACCEPTANCE CORP         Secured        9,850.00     15,642.11        15,407.00      15,407.00    7,099.69
REGIONAL ACCEPTANCE CORP         Unsecured      5,557.00            NA            235.11        235.11         0.00
SPRINT NEXTEL                    Unsecured            NA       1,091.01         1,091.01      1,091.01         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         209.00           209.00        209.00         0.00
TRIBUTE MASTERCARD               Unsecured         647.00           NA               NA            0.00        0.00
United Collect BUR INC           Unsecured         235.00           NA               NA            0.00        0.00
Urban Trust BANK Salute VISA G   Unsecured         669.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-42402         Doc 52      Filed 11/02/18 Entered 11/02/18 11:37:50                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,907.00         $19,907.00         $7,565.07
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,907.00         $19,907.00         $7,565.07

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,425.58          $8,506.86              $0.00


Disbursements:

         Expenses of Administration                             $5,823.53
         Disbursements to Creditors                            $35,978.93

TOTAL DISBURSEMENTS :                                                                      $41,802.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
